 



FAT BRANDS INC.

 

INVESTOR RIGHTS AND VOTING AGREEMENT

(Series A Fixed Rate Cumulative Preferred Stock)

 

This INVESTOR RIGHTS AND VOTING AGREEMENT (this “Agreement”), dated as of June
7, 2018 (the “Effective Date”), is entered into by and among FAT Brands Inc., a
Delaware corporation (the “Company”), Fog Cutter Capital Group, Inc., a Maryland
corporation (“FCCG”), and the undersigned investors in the Company (each, an
“Investor,” and together with FCCG and the Company, the “Parties”).

 

RECITALS:

 

WHEREAS, the Company and each Investor are parties to that certain Subscription
Agreement, dated June 7, 2018 (the “Subscription Agreement”), pursuant to which
the Investors are purchasing units of the Company (the “Units”), consisting of
the Series A Fixed Rate Cumulative Preferred Stock (the “Series A Preferred
Stock”), and warrants to purchase shares of the Company’s Common Stock (the
“Warrants”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Subscription Agreement, and pursuant to the terms of the Subscription
Agreement, the parties hereto desire to enter into this Agreement in order to
grant each Investor certain rights and to establish certain voting rights as set
forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and intending to be legally bound hereby, the
Parties hereto agree as follows:

 

Section 1. Representations and Warranties; Definitions.

 

1.1. Mutual Representations and Warranties. Each Party represents and warrants
to the other Party as follows:

 

(a) Such Party has the requisite power, authority and legal capacity to enter
into and deliver this Agreement and to carry out its obligations hereunder. This
Agreement has been duly executed and delivered by such Party and, assuming its
due authorization, execution and delivery by the other Party, is a legal, valid
and binding obligation of such Party, enforceable against such Party in
accordance with its terms.

 

(b) The execution and delivery of this Agreement by such Party does not, and the
performance of this Agreement by such Party will not, (i) conflict with or
violate any laws or (ii) conflict with or violate any contract or other
instrument to which such Party is a party or by which such Party is bound,
including, without limitation, any voting agreement, stockholders agreement or
voting trust, except to the extent waived on or prior to the date hereof.

 

(c) The execution and delivery of this Agreement by such Party do not, and the
performance of this Agreement by such Party will not, require such Party to
obtain any consent, approval, authorization or permit of, or to make any filing
with or notification to, any person.

 

1

 

 

1.2 Definitions. For the purposes of this Agreement, the following definitions
shall apply:

 

(a) “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 405 of the
Securities Act.

 

(b) “Common Stock” means the Company’s common stock, par value $0.0001 per
share, and any classes or series of common stock that may be issued by the
Company or its successor in the future.

 

(c) “Holder” means each Investor, or any assignee of an Investor.

 

(d) “Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity. and the rules and regulations
promulgated thereunder.

 

(e) “Preferred Stock” means, collectively, the Company’s Series A Fixed Rate
Cumulative Preferred Stock.

 

(f) “Securities” means, collectively, the Series A Preferred Stock, Warrant
Shares and Warrants.

 

(g) “Transfer” shall mean any sale, assignment, transfer, or any arrangement or
transaction which would allow any Person the right to participate in the income,
capital growth or voting rights of any Securities. The words “Transfers” and
“Transferred” shall have similar import, as the context requires.

 

(h) “Voting Period” with respect to an Investor shall mean the period beginning
on the date that the Warrants held by such Investor are exercised and such
Investor has the status as a stockholder of the Company, and ending on the
earlier to occur of (1) the transfer of all Warrant Shares to third parties who
are unaffiliated with such Investor, and (2) the date on which FCCG or its
equityholders cease to hold, directly or indirectly, at least 50% of the
combined voting power of the Company’s Common Stock.

 

(i) “Warrant Shares” shall mean, as of any time, shares of Common Stock issued
to each Investor upon the exercise of all or any portion of the Warrants.

 

Section 2. Agreement To Vote

 

2.1. Voting. During the Voting Period, each Investor shall (and, if applicable,
shall cause any of its Affiliates who have the right to vote or direct the
voting of any Warrant Shares to (a) appear at any meeting of stockholders of the
Company and shall appear, in person or by proxy, or otherwise cause any Warrant
Shares to be counted as present thereat for purposes of calculating a quorum and
(b) vote (or cause to be voted), in person or by proxy, on any matter properly
brought before the stockholders of the Company for a vote, any Warrant Shares
(as determined as of the time of the applicable stockholder vote) in the same
proportion of “for” and “against” votes as FCCG votes its shares on such matter.
Following the termination of the Voting Period, each Investor shall have the
exclusive right to terminate its obligations to vote under this Section 2.

 

2

 

 

2.2. Notice of Vote; Irrevocable Proxy. In order to allow each Investor to vote
the Warrant Shares in the manner provided for in Section 2.1, prior to the
Investor being required to vote the Warrant Shares in accordance with Section
2.1, the Company shall provide each Investor with written notice stating the
manner in which FCCG has elected to vote on any matter properly brought before
the stockholders of the Company for vote. Subject to the last sentence of this
Section 2.2, by execution and delivery of this Agreement each Investor hereby
appoints FCCG, with full power of substitution and resubstitution, as such
Investor’s true and lawful attorney and irrevocable proxy, to the fullest extent
of each Investor’s rights with respect to the Warrant Shares, to vote each of
the Warrant Shares solely with respect to the matters set forth in Section 2.1
hereof. Each Investor intends this proxy to be irrevocable and coupled with an
interest hereunder until the expiration of the Voting Period, at which time this
irrevocable proxy shall automatically terminate. Notwithstanding anything to the
contrary provided herein, this proxy shall be effective only if the Investor (i)
fails to appear or otherwise fails to cause any Warrant Shares to be counted as
present for purposes of calculating a quorum at a meeting of the Company’s
stockholders, or (ii) fails to vote any Warrant Shares in accordance with
Section 2.1.

 

2.3. FCCG Restriction on Exercise of Voting Rights. Notwithstanding the
foregoing voting rights, FCCG, its Affiliates, successors and assignees, may not
with respect to its shares or the Investor’s Warrant Shares, cause, vote in
favor of, or take any action (a) that would, or could reasonably be expected to
result in, the liquidation, dissolution, winding up or change of control of the
Company, whether voluntary or involuntary (a “Deemed Liquidation”), unless such
Deemed Liquidation is pursuant to a competitive bid process carried out by an
independent leading investment bank, or (b) that would constitute a related
party transaction unless such transaction is for fair market value on arm’s
length terms and approved by a majority of the disinterested directors of the
Board of Directors of the Company.

 

Section 3. Board Observer Rights. At any time that at least 100 shares of
Preferred Stock remains outstanding, the holders of the Preferred Stock shall
have the right to appoint one observer (the “Observer”) to attend all meetings
of the Company’s Board of Directors in a nonvoting observer capacity and, in
this respect, the Company shall give the Observer copies of all notices,
minutes, consents, and other materials that it provides to its directors at the
same time and in the same manner as provided to such directors; provided,
however, that the Observer shall agree to hold in confidence and trust all
information so provided and enter into a non-disclosure agreement in customary
form if requested by the Company; and provided further, that the Company may
withhold any information and to exclude the Observer from any meeting or portion
thereof if access to such information or attendance at such meeting could
adversely affect the attorney-client privilege between the Company and its
counsel or result in disclosure of trade secrets or a conflict of interest, or
if an Investor or its Observer is a competitor of the Company.

 

3

 

 

Section 4. Right of First Refusal; Right of First Offer

 

4.1 Right of First Refusal. Subject to the terms and conditions specified in
this Section 4.1, each Investor hereby grants to FCCG a right of first refusal
with respect to the Transfer, at any time and from time to time, of all or any
part of its Warrants to a non-Affiliate of the Investor.

 

(a) Unless otherwise agreed between the Investors and FCCG, any Investor wishing
to Transfer its Warrant (the “Transferor”) to any non-Affiliate of such Investor
(the “Transferee”) shall send a written notice (a “Transfer Notice”) to FCCG
stating the number of Warrants to be Transferred, which may be all or part of
such Investors’ Warrants (the “Offered Warrants”), the identity of the proposed
Transferee, and the price per Warrants and other terms of the proposed Transfer.
A Transfer to an Affiliate of an Investor shall not require delivery of a
Transfer Notice, provided that the transferee agree in writing to be bound by
the provisions of this Agreement on or prior to such Transfer.

 

(b) For a period of ten (10) Business Days following receipt of the Transfer
Notice, FCCG may elect to purchase, at the price and on the terms specified in
the Transfer Notice, any all or portion of the Offered Warrants.

 

(c) If FCCG does not elect to purchase any or all of the Offered Warrants, the
Investor may Transfer the balance of the Offered Warrants to the Transferee at a
price not less than that, and upon terms no more favorable than those, specified
in the Transfer Notice; provided, however, that, such Transferee and any
subsequent Transferees must agree to be bound by this Section 4.1 until the
expiration of the Warrants or the termination of this Agreement.

 

4.2 Right of First Offer. Subject to the terms and conditions specified in this
Section 4.2, for a period of ten (10) years commencing on the date of first
exercise of the Warrants, each Investor hereby grants to FCCG a right of first
offer with respect to any Warrant Shares issued to such Investor upon the
exercise of its Warrants that such Investor intends to Transfer to any
non-Affiliate of such Investor.

 

(a) The Investor shall deliver a Notice to FCCG stating (i) its bona fide
intention to Transfer the Warrant Shares, (ii) the number of Warrant Shares to
be sold and (iii) the price and terms upon which it proposes to offer the
Warrant Shares for Transfer, which terms shall be reasonable taking into
consideration that the Warrant Shares are publicly traded. The parties
acknowledge that no such terms shall be deemed unreasonable solely because the
price exceeds the then-current market price.

 

(b) By written notification received by FCCG within five (5) Business Days after
the giving of Notice, FCCG may elect to purchase, at the price and on the terms
specified in the Notice, any portion of the Warrant Shares.

 

(c) If FCCG does not elect to purchase any or all of the Warrant Shares set
forth in the Notice, the Investor may Transfer the balance of the Warrant Shares
(i) in an open market transaction or (ii) to a non-Affiliate of the Investor in
a private transaction at a price not less than that, and upon terms no more
favorable than those, specified in the Notice.

 

4

 

 

Section 5. General Provisions

 

5.1 Termination. This Agreement shall remain in effect until the earliest to
occur of:

 

(a) immediately prior to the closing of (i) the sale of the Company (through a
merger, consolidation, sale of all or substantially all of its assets or stock
or similar transaction), (ii) the acquisition by a single purchaser of all of
the issued and outstanding shares of Common Stock, or (iii) any liquidation,
winding up or dissolution of the Company;

 

(b) the date on which FCCG or its equityholders cease to hold, directly or
indirectly, at least 50% of the combined voting power of the Company’s Common
Stock.

 

(c) upon mutual agreement of the Parties; and

 

(d) the Investor ceases to own the Securities.

 

5.2. Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules shall, unless otherwise provided, refer to sections and paragraphs
of this Agreement and exhibits and schedules attached to this Agreement, all of
which exhibits and schedules are incorporated in this Agreement by this
reference.

 

5.3. Assignment. To the fullest extent permitted by law, this Agreement shall
not be assigned by any Party without the prior written consent of the other
Party; provided that FCCG shall be entitled to assign all or any part of this
Agreement to (i) any transferee of all or part of its Common Stock in the
Company, and such transferee shall, as a condition to such transfer, agree to
perform FCCG’s obligations hereunder, and (ii) in the event that FCCG and the
Company merge or otherwise combine, to any entity that, after the merger, holds
at least a majority of FCCG’s shares of Common Stock that it held immediately
prior to the merger. The terms and provisions of this Agreement shall inure to
the benefit of, and be binding upon, the Company, FCCG, the Investor and their
respective successors and permitted assigns.

 

5.4. Notices. All notices, requests, consents, demands and other communications
required or permitted under this Agreement shall be in writing, unless otherwise
specifically provided in the Agreement, and shall be deemed sufficiently given
or furnished if delivered by personal delivery, by facsimile, by email, by
delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, to the Company at the address of the Company
specified below and to FCCG at the address specified below (unless changed by
similar notice in writing given by the particular person whose address is to be
changed). Any such notice or communication shall be deemed to have been given
(a) in the case of personal delivery or delivery service, as of the date of
first attempted delivery during normal business hours at the address provided
herein, (b) in the case of facsimile or email, upon receipt, or (c) in the case
of registered or certified United States mail, three days after deposit in the
mail.

 

5

 

 

If to the Company:

 

FAT Brands Inc.

9720 Wilshire Blvd., Suite 500

Beverly Hills, CA 90212

Attention: Andrew Wiederhorn

Facsimile:

Email:

 

With a copy to (which shall not constitute notice):

 

Loeb & Loeb LLP

10100 Santa Monica Blvd., Suite 2200

Los Angeles, CA 90067

Attention: Allen Z. Sussman, Esq.

Facsimile:

Email:

 

If to FCCG:

 

FAT Brands Inc.

9720 Wilshire Blvd., Suite 500

Beverly Hills, CA 90212

Attention: Andrew Wiederhorn

Facsimile:

Email:

 

If to the Investor, at the address specified in the signature page hereto.

 

5.5. No Third Party Beneficiaries. This Agreement is not intended to be for the
benefit of, and shall not be enforceable by, any person or entity not a Party
hereto.

 

5.5. Specific Performance. Each of the Company, FCCG and the Investor
acknowledge that a breach or threatened breach by such Party of any of its
obligations under this Agreement would give rise to irreparable harm to the
other Party hereto for which monetary damages would not be an adequate remedy
and hereby agrees that in the event of a breach or a threatened breach by such
Party of any such obligations, the other Party hereto shall, in addition to any
and all other rights and remedies that may be available to it in respect of such
breach, be entitled to equitable relief, including a restraining order, an
injunction, specific performance and any other relief that may be available from
a court of competent jurisdiction. The rights and remedies provided in this
Agreement are cumulative and are not exclusive of, and are in addition to and
not in substitution for, any other rights or remedies available at law, in
equity or otherwise.

 

6

 

 

5.6. Governing Law; Submission to Process. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to any choice or conflict of law provision (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. Each Party hereby
irrevocably (a) submits itself to the non-exclusive jurisdiction of the state
and federal courts sitting in Los Angeles, California, (b) agrees and consents
that service of process may be made upon it in any legal proceeding relating to
the Agreement by any means allowed under Delaware or federal law, and (c) waives
any objection that it may now or hereafter have to the venue of any such
proceeding being in such a court and any claim that any such proceeding brought
in such a court has been brought in an inconvenient forum.

 

5.7. Severability. If any term or provision of this Agreement shall be
determined to be illegal or unenforceable all other terms and provisions of this
Agreement shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.

 

5.8. Counterparts; Facsimile. This Agreement may be separately executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement. This Agreement may be validly executed and delivered in counterparts
exchanged via facsimile, electronic mail in portable document format (.pdf) or
other electronic transmission, each of which counterparts shall be deemed
originals for all purposes.

 

5.9. Waiver of Jury Trial, Punitive Damages, etc. Each Party hereby knowingly,
voluntarily, intentionally, and irrevocably (a) waives, to the maximum extent
not prohibited by law, any right it may have to a trial by jury in respect of
any litigation based hereon, or directly or indirectly at any time arising out
of, under or in connection with the Agreement or any transaction contemplated
thereby or associated therewith, before or after maturity; (b) waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any “Special Damages” as defined below, (c) certifies
that no Party hereto nor any representative or agent or counsel for any Party
hereto has represented, expressly or otherwise, or implied that such Party would
not, in the event of litigation, seek to enforce the foregoing waivers, and (d)
acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated hereby and thereby by, among other things, the mutual
waivers and certifications contained in this Section. As used in this Section,
“Special Damages” includes all special, consequential, exemplary, or punitive
damages (regardless of how named), but does not include any payments or funds
which any Party hereto has expressly promised to pay or deliver to any other
Party hereto.

 

5.10. Entire Agreement. This Agreement, together with all exhibits and schedules
to this Agreement, constitutes the entire agreement and understanding of the
Parties with respect to the subject matter of this Agreement and supersedes any
and all prior negotiations, correspondence, agreements, understandings, duties
or obligations between the parties with respect to the subject matter of this
Agreement.

 

[Signature page follows.]

 

7

 

 

IN WITNESS WHEREOF, the Parties have caused this Investor Rights and Voting
Agreement to be duly executed as of the date first above written.

 

  FAT Brands Inc.         By: /s/ Andrew A. Wiederhorn   Name: Andrew A.
Wiederhorn   Title: Chief Executive Officer         Fog Cutter Capital Group
Inc.          By: /s/ Andrew A. Wiederhorn   Name: Andrew A. Wiederhorn   Title:
Chief Executive Officer         Investor:         By:     Name:     Title:  

 

  With a copy to (which shall not constitute notice):      
_______________________   _______________________   Attention: _______________  
Facsimile: _______________   Email: __________________

 



8

 

 



 